MEMORANDUM**
Pablo Loanzon De Los Reyes, a native and citizen of the Philippines, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s denial of his application for suspension of deportation for failure to establish extreme hardship. We dismiss the petition for review for lack of jurisdiction. See Sanchez-Cruz v. INS, 255 F.3d 775, 778 (9th Cir.2001) (“Under the transitional rules, we lack jurisdiction to review the discretionary determination whether an alien seeking suspension of deportation under section 244 has met the statutory eligibility requirement of ‘extreme hardship.’ ”).
The court sua sponte changes the docket to reflect that John Ashcroft, Attorney General, is the proper respondent. The Clerk shall amend the docket to reflect the above caption.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.